Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chen, Calvin on 8/15/22.

The application has been amended as follows:

1.	(Currently amended) A function expansion assembly, for function expansion of an electronic device, the electronic device comprising an opening, [[and]] a fixing portion corresponding to the opening, an observe side and a reverse side opposite to each other and a plurality of lateral sides ‎adjacent to the observe side and the reverse side, and wherein the opening crosses the reverse side and one of the lateral sides, the function expansion assembly comprising: 
a functional module, comprising an expansion circuit board and an expansion connector disposed on the expansion circuit board, the expansion circuit board being detachably fixed at the fixing portion so that the functional module is replaceable through the opening; and
an anti-collision module, comprising a covering and a lid, the covering being detachably fixed at the electronic device and covering the opening, the covering having an insertion slot, the lid corresponding to a position of the insertion slot and being connected in a liftable and covering manner to the covering, and the lid blocking the expansion connector by covering the insertion slot,
wherein when the covering of the anti-collision module covers the opening, the insertion slot is positioned to align with the expansion connector, allowing an external electronic connector to connect threrethrough.  
 

4.	(Currently amended) An electronic device, comprising: 
a host, comprising an opening, [[and]] a fixing portion corresponding to the opening, and a corner defined by two adjacent sides, wherein the opening crosses the two adjacent sides at the corner; and
a function expansion assembly, comprising:
a functional module, comprising an expansion circuit board and an expansion connector disposed on the expansion circuit board, the expansion circuit board being detachably fixed at the fixing portion so that the functional module is replaceable through the opening; and
an anti-collision module, comprising a covering and a lid, the covering being detachably fixed at the host and covering the opening, the covering having an insertion slot, the lid corresponding to a position of the insertion slot and being connected in a liftable and covering manner to the covering, and the lid blocking the expansion connector by covering the insertion slot,  
wherein when the covering of the anti-collision module covers the opening, the insertion slot is positioned to align with the expansion connector, allowing an external electronic connector to connect threrethrough.  
 

12.	(Currently amended) An electronic device, comprising: 
a host, comprising an opening and a fixing portion corresponding to the opening, wherein the host includes an observe side and a reverse side opposite to each other and a plurality of lateral sides adjacent to the observe side and the reverse side, and wherein the opening crosses the reverse side and one of the lateral sides; and
a function expansion assembly, comprising:
a functional module, comprising an expansion circuit board and an expansion connector disposed on the expansion circuit board, the expansion circuit board being detachably fixed at the fixing portion so that the functional module is replaceable through the opening; and
an anti-collision module, comprising a covering and a lid, the covering being detachably fixed at the host and covering the opening, the covering having an insertion slot, the lid corresponding to a position of the insertion slot and being connected in a liftable and covering manner to the covering, and the lid blocking the expansion connector by covering the insertion slot, allowing an external electronic connector to connect threrethrough.  


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 12, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a fixing portion corresponding to the opening, an observe side and a reverse side opposite to each other and a plurality of lateral sides ‎adjacent to the observe side and the reverse side, and wherein the opening crosses the reverse side and one of the lateral sides, the function expansion assembly comprising: a functional module, comprising an expansion circuit board and an expansion connector disposed on the expansion circuit board, the expansion circuit board being detachably fixed at the fixing portion so that the functional module is replaceable through the opening; and an anti-collision module, comprising a covering and a lid, the covering being detachably fixed at the electronic device and covering the opening, the covering having an insertion slot, the lid corresponding to a position of the insertion slot and being connected in a liftable and covering manner to the covering, and the lid blocking the expansion connector by covering the insertion slot, wherein when the covering of the anti-collision module covers the opening, the insertion slot is positioned to align with the expansion connector, allowing an external electronic connector to connect threrethrough, as set forth in the combination of the independent claims.
With respect to claim 4, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a fixing portion corresponding to the opening, and a corner defined by two adjacent sides, wherein the opening crosses the two adjacent sides at the corner; and a function expansion assembly, comprising: a functional module, comprising an expansion circuit board and an expansion connector disposed on the expansion circuit board, the expansion circuit board being detachably fixed at the fixing portion so that the functional module is replaceable through the opening; and an anti-collision module, comprising a covering and a lid, the covering being detachably fixed at the host and covering the opening, the covering having an insertion slot, the lid corresponding to a position of the insertion slot and being connected in a liftable and covering manner to the covering, and the lid blocking the expansion connector by covering the insertion slot, wherein when the covering of the anti-collision module covers the opening, the insertion slot is positioned to align with the expansion connector, allowing an external electronic connector to connect threrethrough, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, REBER (US 20120099266) in view of Ohgami (US 5731952 A), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841